Citation Nr: 1725371	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  12-15 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for back pain. 

2.  Entitlement to service connection for a back disorder manifested by pain.   

3.  Entitlement to service connection for right lower extremity sciatica and nerve damage, to include as secondary to a back disorder.

4.  Entitlement to service connection for left lower extremity sciatica and nerve damage, to include as secondary to a back disorder.

5.  Entitlement to service connection for a right foot disorder. 

6.  Entitlement to service connection for a left foot disorder. 

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for tinnitus. 

 9.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depression.


WITNESSES AT HEARING ON APPEAL

The Veteran and P.A.


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had a period of active duty for training from July 1976 to December 1976 and active duty from February 1979 to July 1983. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction of the matter was subsequently transferred to the RO in Atlanta, Georgia. 

In September 2015 and April 2016, the Board remanded the matters for further development.  The case has since been returned to the Board for appellate consideration.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge during a video conference hearing.  A transcript of the hearing is associated with the record.

The issues of entitlement to service connection for a low back disorder, service connection for right lower extremity sciatica and nerve damage, to include as secondary to a low back disorder, service connection for left lower extremity sciatica and nerve damage, to include as secondary to a low back disorder, service connection for a left foot disorder, service connection for a right foot disorder, service connection for hearing loss, service connection for tinnitus, and service connection for an acquired psychiatric disorder, to include anxiety and depression, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A March 2001 rating decision denied service connection for back pain.  Relevant evidence was not received within the one-year period to appeal that determination and the Veteran did not appeal the decision.

2.  Evidence received since the March 2001 rating decision is new and material and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a back disability manifested by pain.


CONCLUSIONS OF LAW

1.  The March 2001 rating decision, with respect to the denial of entitlement to service connection for back pain, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2016).

2.  New and material evidence having been received; the claim for entitlement to service connection for a back disability manifested by pain is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Given the favorable disposition of the action herein, i.e., reopening the issue of entitlement to service connection for back pain, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously received by VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the Veteran has presented new and material evidence under 38 C.F.R. § 3.156 (a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been received, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A March 2001 rating decision denied service connection for back pain.  Relevant evidence was not received within the one-year period from the notification of the March 2001 rating decision and the Veteran did not appeal the decision.  The March 2001 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.201, 20.1103 (2016).

The evidence of record at the time of the prior March 2001 final rating decision included service medical treatment records, VA medical treatment records, and the Veteran's claim for service connection.  The March 2001 rating decision denied the Veteran's claim for service connection for back pain because the service medical treatment records did not show any diagnosis or x-ray finding of any chronic condition.  The decision also noted that VA medical treatment records showed complaints of back pain following a fall at work and provided no medical evidence or opinion linking current complaints to active service.

Evidence associated with the claims file since the March 2001 final rating decision includes the Veteran's statements, hearing testimony and VA medical treatment records.  The Board finds that some of the evidence received by VA constitutes new and material evidence to reopen the claim for entitlement to service connection for back pain.  The Veteran's April 2017 hearing testimony is "new" as it was not of record at the time of the March 2001 rating decision.  The evidence is "material" because it indicates that the Veteran's back pain had its onset in service and continued until the present time, indicating a relationship between the back pain noted in the service medical treatment records and his current disability, an unestablished fact necessary to substantiate the claim.  The evidence also raises a reasonable possibility of substantiating the claim.  New and material evidence has been received and the claim for entitlement to service connection for a back disability manifested by pain is reopened.  However, additional development is required prior to adjudication of the service connection issue.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a back disability manifested by pain is reopened, and to that extent only, the appeal is granted.


REMAND

First, VA medical treatment records show that the Veteran reported that he filed for disability benefits from the Social Security Administration (SSA) for his back.  The SSA records must be requested.  38 U.S.C.A. § 5103A (b); 38 C.F.R. § 3.159 (c); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).

In addition, during his April 2017 hearing, the Veteran reported that he received current medical treatment at the Atlanta VA Medical Center (VAMC).  The most recent VA medical treatment records are dated in January 2017.  Updated VA medical treatment records from the Atlanta VAMC must be requested.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran also indicated earlier treatment at the Atlanta VAMC, possibly in the 1990s.  The earliest VA medical treatment record from the Atlanta VAMC is dated in July 2000 and it is unclear whether all records were requested.  The Board finds that a request must be made for all Atlanta VAMC records dated prior to July 2000.  

During his hearing, the Veteran testified that he received hospital treatment for his back at a base hospital when stationed in Korea.  On remand, the Veteran must be asked to provide more details regarding such treatment, including dates of hospitalization.  Thereafter, records must be requested.  During the hearing, the Veteran indicated that he received relevant medical treatment at Fort Stewart and Fort Carson in the 1980s.  Such records must be requested.  The Veteran also testified that he may have received mental health treatment during his period of active service.  Mental health clinic records may be stored separately from the Veteran's service treatment records and a request must be made for the identified in-service mental health records.  Service personnel records must also be requested as the Veteran reported that he was on limited profile due to his back and relevant records may be associated with his service personnel records.    

Finally, the Veteran has not been provided VA medical examinations concerning the issues on appeal.  38 C.F.R. § 3.159(c) (4).  In this respect, the medical evidence of record contains diagnoses pertaining to the back, note neuropathy of the legs, and contain diagnoses of depression.  However, there are no diagnoses pertaining to any foot disability, hearing loss, or tinnitus.  Nonetheless, given the Veteran's reports of current VA medical treatment for such disabilities and he is considered competent to report that he has tinnitus, the Board finds that VA examinations are required for all claimed disabilities.  In this respect, the Veteran reported in-service acoustic trauma concerning his bilateral hearing loss and tinnitus, the service medical treatment records contain notations concerning the right foot, left foot, back pain, and the Veteran indicated that he experienced tinnitus during service and that he had psychiatric symptoms and difficulty hearing since active service.  Accordingly, VA examinations must be provided.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request all records related to the Veteran's claims for disability benefits.  

2.  Request the Veteran's service personnel records.  

3.  Contact the National Personnel Records Center and/or any other appropriate source to obtain any in-service mental health clinic records pertaining to the Veteran.

4.  Request all clinical records from Fort Stewart and Fort Carson.  

5.  Request updated VA medical treatment records from Atlanta VAMC from January 2017 to the present and request all VA medical treatment records from the Atlanta VAMC prior to July 2000.  

6.  Ask that the Veteran provide additional details regarding his hospitalization while stationed in Korea, to include dates and places of such hospitalization and the name of the hospital.  Following receipt of the requested information, attempt to obtain the records of such identified treatment.

7.  Schedule the Veteran for VA medical examinations concerning the nature and etiology of any back disability manifested by pain, right lower extremity neurological disorder, left lower extremity neurological disability, left foot disorder, right foot disorder, hearing loss, tinnitus, and acquired psychiatric disorder.  The claims file must be made available for review and the examiner must indicate that the claims file was reviewed.  Following examination of the Veteran and review of the claims file, the examiner must address the following:  

*Is any chronic back disability, to include as manifested by pain, at least as likely as not (50 percent probability or more) related to active service?  

*Does the Veteran have a right lower extremity neurological disability?  If so, is it at least as likely as not (50 percent probability or more) related to active service or proximately due to or aggravated by a back disorder?

* Does the Veteran have a left lower extremity neurological disability?  If so, is it at least as likely as not (50 percent probability or more) related to active service or proximately due to or aggravated by a back disorder?  

*Does the Veteran have a left foot disability?  If so, is it at least as likely as not (50 percent probability or more) related to active service?

* Does the Veteran have a right foot disability?  If so, is it at least as likely as not (50 percent probability or more) related to active service?

*Does the Veteran have a bilateral hearing loss disability for VA compensation purposes?  If so, is it at least as likely as not (50 percent probability or more) related to active service?

*Is tinnitus at least as likely as not (50 percent probability or more) related to active service?

*Is any diagnosed psychiatric disorder at least as likely as not (50 percent probability or more) related to active service?

Rationale must be provided for the opinions reached.  The examiner must discuss the Veteran's reports of chronic symptoms since active service and the post-service work injury to his back.

8.  Thereafter, following completion of any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


